Citation Nr: 0909178	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-07 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches, 
to include as directly related to service and as secondary to 
the Veteran's service-connected tinnitus and if so, whether 
the claim may be granted.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1981 to June 1985 
and from May 1987 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the Veteran's claim.  

The Veteran requested and was afforded a video-conference 
hearing before the undersigned Veterans Law Judge from the RO 
in St. Petersburg, Florida in July 2008.  The Veteran was 
also afforded a hearing at the St. Petersburg RO before a 
decision review officer in December 2005.  Written 
transcripts of both of these hearings have been incorporated 
into the record of evidence.  


FINDINGS OF FACT

1.  The RO's March 1995 decision denying the Veteran's claim 
of service connection for headaches was not appealed, and is 
therefore final.  

2.  Evidence received since the March 1995 final decision 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim of service connection for headaches and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran's headaches did not manifest as a result of 
an in-service head injury or as secondary to the Veteran's 
service-connected tinnitus.  




CONCLUSIONS OF LAW

1.  The March 1995 rating decision denying service connection 
for the Veteran's headaches is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2008).

2.  New and material evidence having been received, the 
Veteran's claim of entitlement to service connection for 
headaches is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).  

3.  The criteria for establishing service connection for 
headaches, to include as directly due to an in-service head 
injury and as secondary to a service-connected disorder, have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in December 2004 and March 2006 that fully 
addressed all notice elements.  The letters informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
March 2006 letter also provided the Veteran with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned).  While the Veteran was not 
supplied with these letters until after the initial 
adjudication of this claim, the claims were subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case (SOC) or supplemental statement of 
the case (SSOC), is sufficient to cure a timing defect).  In 
any event, because the claim is being denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
Veteran.  See Dingess/Hartman, 19 Vet. App. 473 (2006). 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In the present case, the 
Veteran was not provided with notice on how to reopen a 
previously denied claim.  However, the Board is granting this 
issue in full since the Veteran's claim is being reopened.  
Accordingly, assuming, without deciding, that there was any 
error with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in March 2005, and VA has obtained these records 
and the records of the Veteran's outpatient treatment with 
VA.   Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In October 1994, VA received a claim from the Veteran seeking 
service connection for headaches and memory lapses due to an 
in-service head injury.  The Veteran was notified in a 
December 1994 letter of the need to submit evidence of a 
current diagnosis and continuity of treatment for such a 
disorder.  VA did not receive any evidence, and the Veteran's 
claim was denied by the RO in March 1995.  The Veteran did 
not appeal this decision and it is now final.  

Therefore, for the evidence to be material in this case, it 
must address one or both of these unestablished facts.  VA 
has received numerous records, including a March 2005 VA 
examination and May 2005 private treatment records, 
diagnosing the Veteran with migraine headaches.  Therefore, 
the evidence establishes that the Veteran has a current 
disorder.  VA has thus received new and material evidence 
since the previous final denial and the Veteran's claim of 
service connection for headaches is reopened.  

Relevant Laws and Regulations for Service Connection Claims

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Without proof of a present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of providing an opinion 
on matters which require medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis  

The Veteran contends that he is entitled to service 
connection for headaches, to include as directly related to 
an in-service head injury and as secondary to his service-
connected tinnitus.  However, the preponderance of the 
evidence demonstrates that the Veteran's headaches are not 
related to either his military service or his service-
connected tinnitus.  As such, service connection for 
headaches is not warranted.  

The Board will first address the Veteran's contention that 
his headaches are secondary to his service-connected 
tinnitus.  The Veteran was granted service connection for his 
tinnitus in an April 2001 rating decision.  According to a 
statement from the Veteran received in March 2004, the 
Veteran indicated that he was of the opinion that his 
headaches were caused by the loss of sleep he was suffering 
from as a result of his service-connected tinnitus.  The 
evidence of record, however, establishes that the Veteran's 
headaches are not related to the Veteran's tinnitus.  

Specifically, the Veteran was afforded a VA examination in 
March 2005 to address this contention.  The examiner 
concluded that the Veteran did in fact suffer from migraine 
headaches.  However, the examiner concluded that these 
headaches were not secondary to the Veteran's tinnitus.  This 
is the only medical opinion of record regarding a 
relationship between the Veteran's headaches and his 
tinnitus.  As such, the Board concludes that the Veteran's 
headaches are not secondary to his tinnitus.  

This conclusion is further supported by private medical 
evidence of record.  According to a private treatment note 
from a Dr. K.H. dated January 2005, the Veteran's tinnitus 
had decreased in severity, as the Veteran noted a diminished 
ringing in his ears.  However, Dr. H noted that the 
diminishing of the Veteran's tinnitus had done nothing to 
lessen the severity of the Veteran's headaches.  Therefore, 
it would appear that the Veteran's headaches are not related 
to his tinnitus since they appear to exist independently of 
one another.  

Finally, the Board has considered the testimony provided by 
the Veteran on this issue.  In addition to the March 2004 
statement noted above, the Veteran also indicated in his 
December 2005 RO hearing and his July 2008 Board hearing that 
he believed his headaches may be related to a loss of sleep 
due to his tinnitus.  However, the Veteran testified in his 
July 2008 hearing that he has no medical training.  As a 
layperson, the Veteran is not capable of providing an opinion 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  While the Veteran is competent to 
testify on matters such as the existence of headaches, he is 
not competent to provide an etiological opinion linking these 
headaches to a secondary medical disorder.  As such, the 
Veteran's testimony does not suffice as competent medical 
evidence of a nexus.  

Based on the above evidence of record, the Board finds that 
the Veteran's headaches are not secondary to his service-
connected tinnitus.  The Board will now turn its attention to 
the Veteran's claim of entitlement to service connection for 
headaches based on in-service head trauma.  

According to a statement from the Veteran received by VA in 
August 2004, the Veteran indicated that his headaches were 
related to a head injury he suffered during his military 
service.  As previously discussed, the Veteran made a similar 
claim in October 1994.  According to the Veteran, he suffered 
a concussion, loss of consciousness, and significant blood 
loss as a result of this fall.  However, the preponderance of 
the evidence suggests that the Veteran's headaches are not 
related to this acute and transitory in-service head injury.  

The service medical records confirm that the Veteran injured 
his head as a result of falling down a flight of stairs 
during his military service.  According to a record dated 
December 20, 1984, the Veteran reported for treatment after 
suffering a fall approximately 15 minutes earlier.  The 
treating physician noted the presence of a 3 centimeter (cm) 
laceration on the top of the Veteran's head, with a smaller 
laceration on the back in the occipital region.  The 
physician reported suturing the laceration on the top of the 
Veteran's head, but noted there was no need to stitch the 
other wound.  No indication was made that the Veteran 
suffered from a concussion, loss of consciousness, or 
extensive blood loss.  The Veteran returned for follow-up 
treatment on the following day and was noted to have no 
infection.  Subsequently, on December 26, 1984, the Veteran 
returned for the removal of his sutures.  The physician 
removed his sutures, noting that the wound was "well-
healed" with no infection.  

The Veteran's service medical records are silent as to any 
additional treatment because of this December 1984 fall.  
They are also silent as to complaints of or treatment for 
headaches, aside from a single note from February 1988, in 
which the Veteran reported that he stopped taking 
tetracycline because it was giving him headaches.  In April 
1985, the Veteran opted not to take part in a separation 
examination.  However, at the time of the Veteran's April 
1987 reenlistment examination, the Veteran's head, scalp and 
face were found to be normal.  The Veteran also indicated in 
his report of medical history accompanying this examination 
that he did not then, nor had he ever, suffered from frequent 
or severe headaches or a period of unconsciousness.  The 
Veteran again indicated this in his report of medical history 
accompanying his May 1992 separation examination.  His head, 
face and scalp were noted to be abnormal, however, due to a 
skin disorder of the scalp known as seborrheic dermatitis.  
There was no mention of headaches or residuals from a prior 
head laceration.  This evidence suggests that the Veteran's 
head injury of December 1984 was an acute and transitory 
injury, fully resolving itself prior to the Veteran's 
separation from service.  

The post-service evidence does not suggest that the Veteran 
has suffered from headaches related to his December 1984 fall 
either.  In March 1993, the Veteran was afforded a VA audio 
examination.  During this examination, the Veteran reported 
suffering from hearing loss and tinnitus.  The Veteran did 
not indicate that he suffered from headaches and he also 
denied having a history of trauma.  While this was an 
audiometric examination, it reflects that the Veteran did not 
mention headaches when referring to other symptomatology 
involving his head.  Also, after filing his claim in October 
1994, the Veteran was asked to submit evidence of continuity 
of treatment since his military service.  The Veteran 
submitted no such evidence, and the Board can only assume 
that the Veteran's unwillingness to supply evidence in 
support of his claim indicates that he did not receive 
treatment for headaches after service.  

In fact, the record contains no medical evidence of 
complaints of, or treatment for, headaches after 1988 until 
2003.  In a September 2003 VA outpatient treatment record, 
the Veteran was noted to suffer from bifrontal headaches.  
There was no mention of a history of headaches or a relation 
with an in-service head injury at this time.  The Veteran was 
again noted to have headaches in a VA treatment note from 
September 2004.  However, they were described as bilateral 
tension-vascular headaches according to this note.  The 
record also contains additional VA outpatient treatment notes 
from November 2001 through April 2004, but these records are 
silent as to headaches related to in-service head trauma.  

In January 2005, the Veteran sought private medical treatment 
from Dr. K.H.  During this treatment, the Veteran reported to 
a medical professional for the first time that his headaches 
have existed ever since he knocked himself out and suffered a 
concussion after falling down a flight of stairs in 1985.  
However, the Board does not find this to be persuasive 
evidence of headaches since military service.  First, the 
previously discussed evidence establishes that the Veteran 
did not suffer from a concussion or loss of consciousness as 
a result of his in-service fall.  Further, the mere 
recitation of a Veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
Finally, the record contains treatment records from Dr. H 
from March 2001 to December 2004.  The Veteran did not 
indicate that he suffered from headaches during any of this 
treatment, nor did he reference an in-service head injury 
causing him continued problems.  

Following his January 2005 complaints, the Veteran was 
provided with a private cerebral magnetic resonance image 
(MRI) in February 2005.  The radiologist concluded that there 
was no evidence of cerebral contusion or hemorrhage.  The 
final private medical evidence of record is from May 2005.  A 
private medical report from Dr. K.H. notes that the Veteran's 
headaches were much improved.  According to Dr. H, the 
Veteran's migraines had improved and his chronic daily 
headaches had resolved.  The Veteran was noted to only get 
headaches once every 2 weeks or so with photophobia and 
hyperacousis.  This evidence does not suggest that the 
Veteran has suffered from a chronic headache disorder related 
to his 1984 fall.  

As noted in the previous section, the Veteran was afforded VA 
examination for his headaches in March 2005.  The examiner 
noted that the signs and symptoms provided by the Veteran 
were consistent with migraine headaches.  Further, the 
examiner noted that the Veteran's service medical records 
indicated that the Veteran suffered from a superficial scalp 
laceration in 1984, with no evidence of sequela due to this 
incident.  The examiner concluded that given the lack of 
medical evidence of headaches until 2003, the Veteran's could 
not be related to his in-service fall without speculation.  
The examiner did note that the Veteran's hypertension may 
also be contributing to his headaches, since his headaches 
had been decreasing in severity since being prescribed blood 
pressure medication.  

The Board notes that the record also contains a note in which 
the Veteran complained of light sensitive headaches.  The 
Veteran submitted this record, contending that it was 
evidence of treatment for headaches in November 1985.  
However, November 1985 is the date of approval by the Office 
of the Surgeon General (OTSG); it is not the date of medical 
treatment.  Rather, the date of treatment appears to be April 
1988.  This is not clear however, as the date stamp on the 
copy submitted to VA is significantly distorted.  Regardless, 
this note does not mention an in-service head injury and does 
not suggest a continuity of symptoms.  Further, it would 
appear to have been an acute and transitory episode, as there 
is no further medical evidence of headaches until September 
2003 - more than 15 years later.  

The Veteran has also submitted a number of internet articles 
discussing the possible causes of headaches.  The Board notes 
that, with regard to medical treatise evidence, it has been 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  

In the present case, the evidence submitted by the Veteran is 
not accompanied by the opinion of any medical expert.  
Rather, the evidence simply notes that headaches can be 
caused by dozens of different factors, including head trauma.  
The Board concludes that this information is insufficient to 
establish the required medical nexus opinion.  The evidence 
does not suggest that the Veteran's headaches are related to 
head trauma.  Rather, it just suggests that head injuries are 
among a plethora of potential causes for headaches.  

Finally, the Board has considered the lay testimony offered 
by the Veteran in this case.  According to the Veteran, he 
has suffered from headaches ever since the December 1984 in-
service fall.  While the Veteran is competent to testify to 
matters such as headaches, he is not competent to testify 
that the etiological onset of his headaches was the acute and 
transitory head injury of 1984.  As previously noted, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Route, 10 Vet. App. at 186.  

The Board notes that the Veteran's testimony is also 
undermined by other lay statements provided by the Veteran.  
Specifically, the Veteran indicated in a March 2004 statement 
that he was suffering from headaches related to a lack of 
sleep occurring as a side effect of his tinnitus.  If the 
Veteran had consistently suffered from headaches since his 
in-service head injury of 1984, it seems unlikely that the 
Veteran would blame his headaches on a recent lack of sleep 
after suffering from them for some 20 years.  The Board finds 
that this evidence suggests that the Veteran's headaches have 
not existed since the Veteran's in-service head laceration of 
1984.  

Finally, the Board finds that the lack of medical evidence of 
treatment for headaches after the Veteran's separation from 
service for more than a decade undermines the Veteran's 
opinion that his headaches are related to an in-service fall 
from approximately 25 years ago.  When considering whether or 
not to grant a claim for service connection, the Board may 
take into consideration the passage of a lengthy period of 
time in which the Veteran did not complain of the disorder at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the absence of any medical evidence 
of treatment for approximately 11 years after separation from 
service tends to establish that the Veteran's current 
headaches are not a result of his military service.  The 
Veteran confirmed during his July 2008 hearing testimony that 
he did not seek medical treatment for headaches after 
separation from service prior to 2003.  

The Board notes that VA received a letter from the Veteran's 
brother in December 2005.  According to this letter, the 
Veteran's brother witnessed him in-service with "extensive 
bandages around his entire head."  However, although the 
Board has considered this statement, the fact that the 
Veteran fell and injured his head in December 1984 is not 
disputed.  The Veteran's service medical records clearly 
establish this to be true.  What is not supported by the 
evidence is the Veteran's belief that his current headaches 
are related to this isolated injury.  The Veteran's brother's 
letter of 2005 does not address this deficiency.  

As a final matter, the Board also considered a statement from 
the Veteran received by VA in July 2008.  According to this 
statement, the Veteran did not seek treatment for headaches 
after his separation from service.  The Veteran reported that 
he just toughed it out, and chose not to seek treatment from 
the VA because he was of the opinion that at the time of his 
separation, VA treatment was not good.  However, even if 
these statements are accurate, which the Board is not 
conceding, it does not change the requirement of medical 
evidence showing a continuity of symptomatology, or an 
opinion linking the Veteran's current disorder to his 
military service.  Service connection is not warranted 
without this evidence.  

Having considered all of the above evidence, the Board finds 
that the preponderance of the evidence demonstrates that the 
Veteran's headaches are not related to his in-service head 
injury of 1984.  While the Veteran believes a connection to 
exist, the lack of continuity of complaints and medical 
treatment suggests that the Veteran's current headaches are 
unrelated to a 1984 injury.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for migraine headaches, to include as 
directly related to service and as secondary to the Veteran's 
service-connected tinnitus, must be denied.


ORDER

New and material evidence has been received, and the 
Veteran's claim of service connection for headaches is 
reopened.  

Entitlement to service connection for migraine headaches, to 
include as directly related to an in-service head injury and 
as secondary to the Veteran's service-connected tinnitus, is 
denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


